Case: 18-20156      Document: 00514834678         Page: 1    Date Filed: 02/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-20156                        February 13, 2019
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER IVAN MONTOYA-AVILA, also known as Victor Gomez-Martinez,
also known as Victor R. Martinez-Gomez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-631-1


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Javier Ivan Montoya-Avila has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).     Montoya-Avila has not filed a response.              We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20156    Document: 00514834678    Page: 2   Date Filed: 02/13/2019


                                No. 18-20156

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, and counsel is excused from further responsibilities herein. The
APPEAL IS DISMISSED in part as frivolous, see 5TH CIR. R. 42.2, and in part
as moot based on Montoya-Avila’s completion of the prison term imposed and
the absence of a term of supervised release, see United States v. Heredia-
Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc).




                                      2